Citation Nr: 1010231	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  05-39 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial increased rating for status 
post reconstruction surgery of the right knee, including 
strain and a cystic lesion, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an initial increased rating for status 
post pubic symphysis surgery, including osteoarthritis, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an initial increased rating for a 
post-operative scar of the right knee, currently evaluated as 
10 percent disabling.  

4.  Entitlement to an initial increased rating for a residual 
scar associated with the status post pubic symphysis surgery, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to May 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating action in which the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
relevant part, granted service connection for a right knee 
strain, status post reconstruction surgery with a cystic 
lesion and a residual scar (10 percent, effective from 
May 28, 2005) and for status post pubic symphysis surgery, 
including osteoarthritis and a residual scar (10 percent, 
effective from May 28, 2005).  

After receiving notice of the June 2005 decision, the Veteran 
perfected a timely appeal with respect to the ratings 
initially assigned to these service-connected disabilities.  
In March 2008, the Board remanded these increased rating 
claims to the RO, through the Appeals Management Center (AMC) 
in Washington, D.C., for further evidentiary development.  By 
a February 2009 rating action, the AMC awarded separate 
compensable evaluations of 10 percent for the 
service-connected post-operative scar of the right knee and 
10 percent for the service-connected residual scar associated 
with the status post pubic symphysis surgery, effective from 
May 28, 2005.  

In July 2009, the Board remanded all four increased rating 
issues on appeal to the AMC for compliance with the March 
2008 Remand.  The actions requested in the July 2009 Remand 
have been completed and the case has been returned to the 
Board for further appellate review.  

By a November 2009 decision the RO granted separate service-
connected ratings for abdominal muscle weakness and penile 
scarring.


FINDINGS OF FACT

1.  The service-connected status post reconstruction surgery 
of the right knee, including strain and a cystic lesion is 
manifested by limitation of flexion to no more than 
105 degrees but by normal extension and no objective evidence 
of pain or additional limitation of motion after repetitive 
motion, instability, an abnormal gait, ankylosis, dislocation 
of the semilunar cartilage, or impairment of the tibia and 
fibula.  

2.  The service-connected status post pubic symphysis 
surgery, including osteoarthritis, is manifested by some 
limitation of motion of the hips, but by no objective 
evidence of pain or additional limitation of motion after 
repetitive motion, an abnormal gait, ankylosis, flail joint, 
or malunion of the femur.  

3.  The service-connected post-operative scar of the right 
knee is deep and measures a total area of no more than 
15 square centimeters.  

4.  The service-connected residual scar associated with the 
status post pubic symphysis surgery is depressed and measures 
a total area of no more than 7 square centimeters.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for status post reconstruction surgery of the right 
knee, including strain and a cystic lesion, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes (DCs) 5257, 5258, 5259, 5260, 5261 
(2009).  

2.  The criteria for an initial disability rating greater 
than 10 percent for the service-connected status post pubic 
symphysis surgery, including osteoarthritis, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
DC 5010 (2009).  

3.  The criteria for a disability rating greater than 
10 percent for the service-connected post-operative scar of 
the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, DCs 7801 & 7804 (2008).  

4.  The criteria for a disability rating greater than 
10 percent for the service-connected residual scar associated 
with the status post pubic symphysis surgery have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.118, DCs 7801 & 7804 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for 
Veterans' Claims (Court) has held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1)  veteran status; 
(2)  existence of a disability; (3)  a connection between the 
veteran's service and the disability; (4)  degree of 
disability; and (5)  effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court also explained that proper notification must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

The Court has also held, however, that VCAA notice is not 
required under circumstances where a claim for service 
connection is granted, a rating and an effective date are 
assigned, and the claimant files an appeal as to the 
evaluation assigned to that grant.  See Dingess v. Nicholson, 
19 Vet. App. at 491 (in which the Court held that, "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled").  
Rather, under those circumstances, the provisions of 
38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103 are for 
application.  Id.  

Here, the Veteran's claims essentially fall within this fact 
pattern.  The Board notes that the Veteran was notified of 
the VCAA in a document he signed and submitted with his 
original application in December 2004.  The Board notes that 
a March 2007 letter advised the Veteran of the evidence 
needed to establish his claim to a higher disability rating, 
the distribution of duties in obtaining such evidence, and 
the type of information and evidence necessary to establish a 
disability rating and effective date.  In any event, after 
receiving notice of the award of service connection for these 
disabilities here at issue, the Veteran perfected a timely 
appeal with respect to the ratings initially assigned to the 
grant.  Clearly, no further section 5103(a) notice is 
required for the Veteran's increased rating claims.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the Veteran has been 
provided with various communications [including the notice of 
the June 2005 rating decision, the September 2005 Statement 
of the Case (SOC), and the multiple supplemental statements 
of the case (SSOCs)-most recently in November 2009] that 
contain notice of VA's rating communication, his appellate 
rights, a summary of relevant evidence, citations to 
applicable law, and a discussion of the reasons for the 
decision made by the agency of original jurisdiction.  In 
short, the procedural requirements of the law have been 
satisfied.  No further due process development of 
notification of the increased rating claims adjudicated in 
this decision is required.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  

In the present case, the record reflects that VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the Veteran, including in particular 
post-service treatment records.  He underwent multiple 
pertinent VA examinations during the current appeal.  He 
declined to testify at a hearing conducted before VA 
personnel.  

The Veteran has actively participated in the claims process 
by submitting argument, lay evidence, and medical evidence.  
Throughout the course of the appeal, the Veteran has been 
represented.  VA has consistently kept the Veteran and his 
representative fully informed of the decisions made in, and 
circumstances surrounding, his appeal.  Therefore, the Board 
concludes that the Veteran was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  

Consequently, any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication of this appeal or to cause 
injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  
The Board finds, therefore, that any such error is harmless 
and does not prohibit consideration of the Veteran's 
increased rating claims on the merits.  See Conway, 353 F.3d 
at 1374, Dingess, 19 Vet. App. 473.  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2009).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2009).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2009).  If 
there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  

By reasonable doubt, it is meant that an approximate balance 
of positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 & 4.2 
(2009).  See also Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  As previously noted in the Introduction portion of 
this appeal, in the June 2005 rating action, the RO granted 
service connection for a right knee strain, status post 
reconstruction surgery with a cystic lesion and a residual 
scar (10 percent, effective from May 28, 2005) and for status 
post pubic symphysis surgery, including osteoarthritis and a 
residual scar (10 percent, effective from May 28, 2005).  By 
a February 2009 rating action, the AMC awarded separate 
compensable evaluations of 10 percent for the 
service-connected post-operative scar of the right knee and 
10 percent for the service-connected residual scar associated 
with the status post pubic symphysis surgery, effective from 
May 28, 2005.  These disabilities remain so evaluated.  

When a diagnostic code provides for compensation based on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered.  Specifically, determinations 
should be made that adequately portray the extent of the 
functional loss "in terms of the degree of additional 
range-of-motion loss due to pain on use or during 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  See 
also 38 C.F.R. § 4.59 (2009) ("[t]he intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability . . . [and] to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint").  

As the present appeal arises from an initial rating decision 
which, in essence, established service connection and 
assigned initial disability ratings, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the Veteran's increased 
rating claims and what the evidence in the claims file shows, 
or fails to show, with respect to these issues.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

	A.  Status Post Reconstruction Surgery Of The Right 
Knee, Including Strain And A Cystic Lesion

The service-connected status post reconstruction surgery of 
the right knee, including strain and a cystic lesion, is 
evaluated based upon impairment resulting from limitation of 
motion of this joint.  Initially, the Board notes that normal 
flexion and extension of the knee joint range from 
140 degrees to zero degrees.  38 C.F.R. § 4.71, Plate II.  
The VA General Counsel has determined that separate ratings 
may be awarded for disability of the same joint based upon 
findings of limitation of flexion and limitation of extension 
of the leg.  VAOPGCPREC 9-2004 (Sept. 2004).  

According to a relevant diagnostic code, the following 
ratings are warranted for varying degrees of limitation of 
flexion of the knee:  0 percent for limitation of flexion of 
the leg to 60 degrees, 10 percent for limitation of flexion 
of the leg to 45 degrees, 20 percent for limitation of 
flexion of the leg to 30 degrees, and 30 percent for 
limitation of flexion of the leg to 15 degrees.  38 C.F.R. 
§ 4.71a, DC 5260.  

In addition, the following ratings are warranted for varying 
degrees of limitation of extension of the knee:  0 percent 
for limitation of extension of the leg to 5 degrees, 10 
percent for limitation of extension of the leg to 10 degrees, 
20 percent for limitation of extension of the leg to 
15 degrees, 30 percent for limitation of extension of the leg 
to 20 degrees, 40 percent for limitation of extension of the 
leg to 30 degrees, and 50 percent for limitation of extension 
to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  

Further, the VA General Counsel has determined that separate 
ratings may be awarded for disability of the same joint based 
upon findings of limitation of motion and instability of that 
joint.  VAOPGCPREC 23-1997 (July 1997).  According to the 
appropriate diagnostic code, the following ratings are 
warranted for varying degrees of instability of the knee 
joint:  10 percent for slight recurrent subluxation or 
lateral instability, 20 percent for moderate recurrent 
subluxation or lateral instability, and 30 percent for severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, DC 5257.  

Here, the Veteran contends that his service-connected right 
knee disability is more severe than the current 10 percent 
rating indicates.  In particular, throughout the entire 
appeal period, he has described pain in, and limitation of 
motion of, his right knee.  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  
The Board finds that the pertinent medical findings, as shown 
in the relevant examinations and outpatient treatment 
sessions conducted during the current appeal, directly 
address the criteria under which the Veteran's right knee 
disability is evaluated and are, thus, more probative than 
the subjective evidence of complaints of increased 
symptomatology.  

Available medical records indicate that, during the current 
appeal, the Veteran has undergone several VA examinations of 
his right knee.  In addition, he has sought outpatient 
treatment for right knee pain on rare occasions.  

The physical examinations conducted on the Veteran's right 
knee at those times showed normal extension of the Veteran's 
right knee and no worse than 105 degrees of limitation of 
flexion of this joint.  Without evidence of limitation of 
flexion of the Veteran's right knee to 45 degrees, or 
limitation of extension of this joint to 10 degrees, separate 
compensable evaluations of 10 percent based on limitation of 
flexion or limitation of extension of this joint is not 
warranted.  38 C.F.R. § 4.71a, DCs 5260 & 5261.  

Additionally, throughout the current appeal, the Veteran has 
reported having great difficulty completing normal 
functions-including walking any distance or climbing stairs.  
He usually will not even attempt to jog because he is unable 
to jog more than one block.  In this regard, the Board notes 
that a November 2008 examination of the Veteran's right knee 
showed slight to moderate tenderness on the medial aspect of 
the joint.  The examiner concluded that the Veteran's ongoing 
right knee pain most likely is the result of overuse and 
synovitis.  

Significantly, however, multiple examinations of the 
Veteran's right knee also consistently showed only slight 
limitation of flexion of this joint, normal extension, normal 
muscle strength in the quadriceps and hamstring muscle 
groups, and no effusion, increased local heat, or clicking or 
popping sensation.  In fact, the November 2008 VA examiner 
concluded that no ongoing significant pathology was shown by 
either the physical examination or by magnetic resonance 
imaging.  Although an April 2007 VA examination found 
10 degrees of additional loss of motion of the Veteran's 
right knee upon repetitive use of this joint, subsequent 
examinations demonstrated no such additional loss of motion.  
Specifically, the September 2009 VA examiner found no 
objective evidence of pain on range of motion testing or of 
any additional limitation of motion upon repetitive use of 
the Veteran's right knee joint.  

Based on this evidence, the Board finds that the 
currently-assigned 10 percent rating for the 
service-connected status post reconstruction surgery of the 
right knee, including strain and a cystic lesion, adequately 
portrays the functional impairment, pain, and weakness that 
the Veteran experiences as a consequence of use of this 
joint.  See DeLuca, 8 Vet. App. at 204-207; see also 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5260-5261.  Of 
particular significance to the Board are the relatively mild 
findings shown on examinations.  


Furthermore, the physical examinations conducted on the 
Veteran's right knee during the current appeal have 
demonstrated medial, lateral, anterior, and posterior 
stability.  Without evidence of even slight recurrent 
subluxation or lateral instability of the Veteran's right 
knee, a separate compensable rating of 10 percent for the 
service-connected disability of this joint cannot be awarded.  
38 C.F.R. § 4.71a, DC 5257.  

Moreover, as the file contains no competent evidence of 
ankylosis of this joint, dislocation of the semilunar 
cartilage, or impairment of the tibia and fibula, a 
disability rating greater than 10 percent based upon 
impairment resulting from such pathology is not warranted.  
38 C.F.R. § 4.71a, DCs 5256, 5258, 5262.  

Under these circumstances, therefore, there is no basis to 
assign a disability rating greater than the 
currently-assigned 10 percent rating for the 
service-connected status post reconstruction surgery of the 
right knee, including strain and a cystic lesion, at any time 
during the current appeal.  The Veteran's appeal for an 
increased disability rating for this service-connected 
disability must, therefore, be denied.  

	B.  Status Post Pubic Symphysis Surgery, Including 
Osteoarthritis

Arthritis, which is due to trauma and substantiated by X-ray 
findings, is evaluated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, DC 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint involved.  When, however, the limitation of motion of 
the specific joint involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  38 C.F.R. § 4.71a, DC 5003.  

Initially, the Board notes that normal flexion of the hip 
ranges from 125 degrees to zero degrees, and normal abduction 
of this joint ranges from zero degrees to 45 degrees.  
38 C.F.R. § 4.71, Plate II.  


Limitation of extension of the thigh to 5 degrees warrants a 
10 percent rating.  38 C.F.R. § 4.71a, DC 5251.  Also, the 
following ratings are assignable based upon the varying 
degrees of limitation of flexion of the hip:  10 percent for 
limitation of flexion to 45 degrees, 20 percent for 
limitation of flexion to 30 degrees, 30 percent for 
limitation of flexion to 20 degrees, and 40 percent for 
limitation of flexion to 10 degrees.  38 C.F.R. § 4.71a, DC 
5252.  

In addition, the following ratings may be assigned based upon 
limitation of abduction, adduction, and rotation:  10 percent 
for limitation of rotation of the affected leg (with an 
inability to "toe-out" more than 15 degrees) or limitation 
of adduction causing an inability to cross legs and 
20 percent for limitation of abduction resulting in motion 
lost beyond 10 degrees.  38 C.F.R. § 4.71a, DC 5253 (2009).  

In the present case, the Veteran contends that the 
service-connected status post pubic symphysis surgery with 
osteoarthritis, is more severe than the current 10 percent 
rating indicates.  In particular, he describes hip/pelvic 
pain and limitation of motion.  The Board notes that the 
Veteran has been awarded a separate rating for abdominal 
muscle weakness, status post open reduction internal fixation 
of pubic symphysis.  A 20 percent evaluation was assigned 
under DC 7399-7339 based on the Veteran's complaints of 
"pain with intermittent flares of sharp pain and trouble 
with abdominal extension and flexion."  Thus, such symptoms 
cannot be considered in evaluating the Veteran's status post 
pubic symphysis surgery with osteoarthritis.  38 C.F.R. 
§ 4.14 (2009) (the evaluation of the same manifestation under 
different diagnoses is to be avoided).  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  
The Board finds that the pertinent medical findings, as shown 
in the pertinent examinations and outpatient treatment 
sessions conducted during the current appeal, directly 
address the criteria under which the Veteran's hip/pelvic 
disability is evaluated and are, thus, more probative than 
the subjective evidence of complaints of increased 
symptomatology.  

Available medical records indicate that, during the current 
appeal, the Veteran has undergone several VA examinations of 
his hips/pelvis.  In addition, he has sought outpatient 
treatment for hip/pelvic pain on rare occasions.  

The physical examinations conducted on the Veteran's hips at 
those times have demonstrated limitation of flexion to no 
more than 85 degrees and limitation of abduction to no more 
than 30 degrees-on either side.  Thus, the next higher 
rating of 20 percent based on any such limitation of motion 
of either hip joint is not warranted.  See 38 C.F.R. § 4.71a, 
DC 5252 (which stipulates that a 20 percent rating will be 
assigned with evidence of limitation of flexion of the hip to 
30 degrees) & 38 C.F.R. § 4.71a, DC 5253 (which stipulates 
that a 20 percent evaluation will be awarded with evidence of 
limitation of abduction resulting in motion lost beyond 
10 degrees).  

The Veteran contends that his hip pain impacts his daily 
activities.  In particular, he describes great difficulty in 
normal functions-including walking any distance and climbing 
stairs.  He usually will not even attempt to jog because he 
cannot jog longer than one block.  He has difficulty getting 
into and out of a car without discomfort.  In this regard, 
the Board notes that the January 2009 VA examiner concluded 
that the Veteran's hip/pelvic pain is persistent and 
debilitating.  

Significantly, however, examinations of the Veteran's hips 
have also demonstrated a normal gait and no objective 
evidence of pain on active motion or after repetitive motion, 
additional limitation of motion after three repetitions of 
motion, or abnormal weight bearing.  In addition, a complete 
and thorough review of the claims folder indicates that the 
Veteran has sought only periodic outpatient treatment for 
this service-connected disability.  Further, as noted above, 
the Veteran's pelvic pain is being separately compensated 
under the rating for abdominal muscle weakness, status post 
open reduction internal fixation of pubic symphysis.  See 
38 C.F.R. § 4.14.


While the Board acknowledges that the Veteran has some 
limitation of motion of the hips, such limitation is 
noncompensable and he does not suffer from arthritis in his 
hip joints.  Rather, the joint involved is the pubic 
symphysis.  Thus, the 10 percent rating assigned adequately 
addresses the impairment of the pubic symphysis as manifested 
by noncompensable limitation of motion of the hips.  
38 C.F.R. § 4.71a, DC 5003 (When the limitation of motion is 
noncompensable a rating of 10 percent is for application for 
the involved joint). 

Consequently, and based on this evidentiary posture, the 
Board finds that the currently-assigned 10 percent rating for 
the service-connected status post pubic symphysis surgery 
with osteoarthritis, adequately portrays the functional 
impairment, pain, and weakness that the Veteran experiences 
as a consequence of use of this joint.  Of particular 
significance to the Board are the findings of no pain or 
additional limitation of motion after repetitive use.  

The Board acknowledges that, while X-rays show osseous fusion 
of the symphysis pubis as well as the presence of a 
screw-plate traversing the symphysis, these radiographic 
films have also reflected normal hips.  Further, no hip 
ankylosis has been demonstrated.  Without evidence of 
ankylosis, flail joint, or malunion of the femur, an 
increased rating of 20 percent, based on impairment resulting 
from such pathology, is not warranted.  38 C.F.R. § 4.71a, 
DCs 5250, 5254-5255.  

Under these circumstances, there is no basis to assign an 
increased disability rating for the service-connected status 
post pubic symphysis surgery with osteoarthritis, at any time 
during the current appeal.  The Veteran's symptoms do not 
more nearly approximate the criteria for the next higher 
evaluation for this disability at any time during the current 
appeal.  

	C.  Scars

According to the applicable diagnostic code, a 10 percent 
rating will be awarded upon evidence of that a superficial 
scar is painful on examination.  No higher 
evaluation is warranted, pursuant to this diagnostic code.  
38 C.F.R. § 4.118, DC 7804.  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Note 1 following DC 7804.  

However, a 20 percent rating may be awarded with evidence 
that the scar (other than on the head, face, or neck) is deep 
or causes limited motion-and measures an area or areas 
exceeding 12 square inches (77 square centimeters).  
38 C.F.R. § 4.118, DC 7801.  Pursuant to this diagnostic 
code, a 10 percent evaluation will be assigned where such a 
scar measures an area or areas exceeding 6 square inches 
(39 square centimeters).  Id.  

The Veteran contends that his service-connected 
post-operative scar of the right knee and his 
service-connected  residual scar associated with the status 
post pubic symphysis surgery are more severe than the current 
10 percent ratings indicate.  In particular, throughout the 
entire appeal period, he has described pain and tenderness of 
these scars.  

The Board notes that, as of October 23, 2008, revised 
provisions for evaluating scars were enacted. However, the 
new regulation indicates that these revised provisions are 
applicable only to claims received on or after October 23, 
2008. Accordingly, these revisions do not apply to the 
present case. 73 Fed. Reg. 54708 (Sept. 23, 2008). Rather, 
the Veteran's claim will be considered under the criteria 
effective as of the date of his claim in May 2005.

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  
The Board finds that the pertinent medical findings, as shown 
in the relevant examinations conducted during the current 
appeal, directly address the criteria under which these scars 
are evaluated and are, thus, more probative than the 
subjective evidence of complaints of increased 
symptomatology.  



		1.  Post-Operative Scar Of The Right Knee

Examination of the Veteran's right knee scar has shown that 
the scar is deep and painful, has a maximum length of 
15 centimeters and a maximum width of 1 centimeter, and thins 
with loss of underlying hypodermal tissue.  The Board has 
considered this evidence-including in particular the 
findings that the Veteran's right knee scar is deep and 
measures no more than 15 square centimeters.  Significantly, 
however, such findings do not support the next higher rating 
of 20 percent for this scar.  See 38 C.F.R. § 4.118, DC 7801 
(which stipulates that a 20 percent evaluation may be awarded 
upon evidence that a scar (other than on the head, face, or 
neck) is deep or causes limited motion-and measures an area 
or areas exceeding 12 square inches (77 square centimeters).  

Under these circumstances, therefore, there is no basis to 
assign a disability rating greater than the 
currently-assigned 10 percent rating for the 
service-connected post-operative scar of the right knee at 
any time during the current appeal.  The Veteran's appeal for 
an increased disability rating for this service-connected 
disability must, therefore, be denied.  

		2.  Scar Associated With Status Post Pubic 
Symphysis Surgery

During the current appeal, the Veteran has undergone several 
VA examinations of his pubic symphysis surgical scar.  These 
evaluations have shown that this scar is depressed, 
hyperpigmented, tender, and painful; has abnormal texture; 
and covers an area no larger than 7 centimeters by 
1 centimeter.  The scar is otherwise well-healed.  

The Board has considered this evidence-including in 
particular the findings that the Veteran's pubic symphysis 
surgical scar is depressed and measures an area no more than 
7 square centimeters.  Significantly, however, such findings 
do not support the next higher rating of 20 percent for this 
scar.  See 38 C.F.R. § 4.118, DC 7801 (which stipulates that 
a 20 percent evaluation may be awarded upon evidence that a 
scar (other than on the head, face, or neck) is deep or 
causes limited motion-and measures an area or areas 
exceeding 12 square inches (77 square centimeters).  

Under these circumstances, therefore, there is no basis to 
assign a disability rating greater than the 
currently-assigned 10 percent rating for the 
service-connected residual scar associated with the status 
post pubic symphysis surgery at any time during the current 
appeal.  The Veteran's appeal for an increased disability 
rating for this service-connected disability must, therefore, 
be denied.  

	D.  Additional Considerations

Further, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for the 
service-connected right knee disability, post-operative pubic 
symphysis disorder, right knee scar, and pubic symphysis 
surgical scar at any time during the appeal period.  The 
provisions of 38 C.F.R. § 3.321(b)(1) provide that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, a veteran may be awarded a rating 
higher than that encompassed by the schedular criteria, as 
shown by evidence reflecting that the disability at issue 
causes marked interference with employment or has in the past 
or continues to require frequent periods of hospitalization, 
thereby rendering impractical the use of the regular 
schedular standards.  Id.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disorder are inadequate.  See Fisher v. Principi, 4 
Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology associated with the 
service-connected disorders addressed herein and provide for 
additional or more severe symptoms than currently shown by 
the evidence.  Thus, his disability picture is contemplated 
by the rating schedule, and 
the assigned schedular evaluation is, therefore, adequate.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted.  

The Board acknowledges that, at the January 2009 VA 
examination, the Veteran asserted that, in the past 
12 months, he had lost approximately 3 weeks of work from his 
sales job due to his pelvic pain.  The examiner noted that 
the Veteran's pelvic condition has a significant effect on 
his occupation.  As previously noted herein, however, that 
same examination demonstrated no pain or additional 
limitation of motion after repetitive use of either of the 
Veteran's hips.  Also, the Veteran has sought outpatient 
treatment for his service-connected hip/pelvis disability on 
only rare occasions.  Finally, his pelvic pain is addressed 
in the separate rating assigned for abdominal muscle 
weakness, status post open reduction internal fixation of 
pubic symphysis.

In addition, the April 2007 VA examiner concluded that the 
Veteran's right knee problems had a significant effect on his 
occupational ability.  At the September 2009 VA examination, 
the Veteran contended that, in the past 12 months, he had 
lost approximately 6 weeks of work from his sales job due to 
"medical problems."  The 2009 examiner noted that the 
Veteran's lack of stamina and his decreased strength and pain 
in his lower extremity have a significant effect on his 
occupation.  As previously noted herein, however, the 
September 2009 examination demonstrated no pain on range of 
motion or additional limitation of motion after repetitive 
use of the Veteran's right knee.  Also, the Veteran has 
sought outpatient treatment for his service-connected right 
knee disability on only rare occasions.  

The Veteran remains employed full time, and the evaluations 
assigned (which combine to 70 percent) account for impairment 
of earning capacity as determined by the clinical evidence of 
record.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

An initial rating greater than 10 percent for the 
service-connected status post reconstruction surgery of the 
right knee, including strain and a cystic lesion, is denied.  

An initial rating greater than 10 percent for the 
service-connected status post pubic symphysis surgery, 
including osteoarthritis, is denied.  

An initial rating greater than 10 percent for the 
service-connected post-operative scar of the right knee is 
denied.  

An initial rating greater than 10 percent for the 
service-connected residual scar associated with the status 
post pubic symphysis surgery is denied.  


REMAND

The Board notes that in response to the Veteran's claim that 
he suffered from abdominal muscle weakness as a result of his 
surgery to the pubic symphysis, the RO, in  November 2009 
rating decision, granted service-connection for "abdominal 
muscle weakness, status post ORIF of pubic symphysis" and 
assigned a 20 percent evaluation analogous to Diagnostic Code 
7339.  In that decision, the RO also granted service 
connection for penile scarring secondary to the pubic 
symphysis, status post surgery with a noncompensable 
evaluation assigned.  Both disabilities were granted 
effective May 4, 2007.

In January 2010, the Veteran submitted a notice of 
disagreement with that decision.  Specifically, he argued for 
an earlier effective date for the award of service connection 
for abdominal muscle weakness, status post ORIF of pubic 
symphysis and a compensable rating for the penile scarring 
secondary to the pubic symphysis, status post surgery.  He 
also stated he was appealing "to receive a rating for muscle 
injury, post pelvic fracture, and surgery."  He cited to 
38 C.F.R. § 4.67 and indicated that he wanted a rating under 
Diagnostic Codes 5313 through 5318.  His argument centered 
around the rectus abdominal muscle.  The Board notes the 
rectus abdominis muscle is actually discussed in Diagnostic 
Code 5319.  Regardless, the Board notes that the award of 
service connection for abdominal weakness is the RO's 
adjudication of his claim for abdominal muscle injury.  
Rather than rating the disability under 38 C.F.R. § 4.73, 
however, the RO rated the condition analogously to Diagnostic 
Code 7339, presumably based on that Code's reference to 
abdominal wall weakness.  See 38 C.F.R. § 4.20 (When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous).  

As the Veteran is currently in receipt of compensation for 
abdominal muscle complaints, the Board interprets his 
argument as a notice of disagreement with the evaluation 
assigned to his abdominal muscle weakness, status post ORIF 
of pubic symphysis.  See 38 C.F.R. § 4.14 (the evaluation of 
the same disability under various diagnoses is to be 
avoided).  In essence, the Veteran appears to be arguing that 
a higher rating would be warranted by utilizing a diagnostic 
code under 38 C.F.R. § 4.73 (muscle injuries) rather than the 
diagnostic code utilized by the RO in the November 2009 
decision (Diagnostic Code 7339).

As the Veteran submitted correspondence which constitutes 
disagreement with the November 2009 rating decision, the 
Board is required to remand these issues to the RO for the 
issuance of a Statement of the Case (SOC).  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  After the RO has issued the 
SOC, the claim should be returned to the Board only if the 
Veteran perfects the appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Undertake all actions required by 38 
C.F.R. § 19.26, including issuance of a 
Statement of the Case, so that the 
Veteran may have the opportunity to 
complete an appeal on the issues of an 
earlier effective date for the award of 
service connection for abdominal muscle 
weakness, status post ORIF of pubic 
symphysis and higher initial evaluations 
for abdominal muscle weakness, status 
post ORIF of pubic symphysis and penile 
scarring (if he so desires) by filing a 
timely substantive appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.


		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


